Wright, J.,
dissenting. As to the claims against appellant Consolidated Grain & Barge Company (“CGB”), the court of appeals misapplied Ohio’s summary judgment standard. Based on the Civ.R. 56(C) materials before the trial court, no reasonable mind could conclude that CGB was liable to the third-party plaintiffs. I feel that the court of appeals’ error was significant given the importance of summary judgment in our judicial system. This court should have reached the merits and reversed the judgment of the court of appeals. I respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.